Citation Nr: 1825095	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-36 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a service-connected right knee disability. 


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel











INTRODUCTION

The Veteran served on active duty from November 1993 to May 1994. 

This case comes before the Board of Veterans' Appeals (the Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran submitted a notice of disagreement in October 2010 and a Statement of the Case was issued in August 2014.  The Veteran perfected an appeal to the Board in an October 2014 VA Form 9.  He did not elect to have a hearing before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been provided a necessary VA examination to evaluate the current nature and severity of his right knee conditions.  The Veteran was scheduled for two examinations for the current claim, one in April 2010 and the other in March 2012.  He did not report for either examination.  However, the Veteran stated that he was not notified of either examination.  With regard to the April 2010 examination, the record does not indicate that any information was sent to the Veteran regarding whether an examination had been scheduled, only a letter in March 2010 indicating he may be scheduled for an examination, at which time he would be notified of where and when to report.  No such notification exists in the record.  With regard to the March 2012 examination, the Veteran was notified he was going to be scheduled for an examination in a February 2012 letter.  The record, however, does not indicate that Veteran was ever notified of the time or location of the scheduled examination.  Therefore, the Board finds the Veteran's statements credible regarding not being notified of the examinations, and that the lack of notification constitutes good cause for missing a scheduled examination.  Thus, upon remand the Veteran should be provided an examination to evaluate the nature and severity of his right knee disability. 

The Board also notes that records submitted by the Veteran after the statement of the case indicated that there remain outstanding relevant medical records.  In particular, the Veteran submitted medical records from a surgery performed on his right knee.  These records indicated that the condition of his right knee has changed since that surgery.  They also indicated that he continued to receive treatment past the last date of the records.  Since these records have been adequately identified and are relevant to the Veteran's claim, VA has duty to make proper efforts to obtain them.  Thus upon remand the RO should make proper attempts to obtain all outstanding relevant records identified by the Veteran. 

The Veteran is reminded that VA's duty to assist is not always a one-way street. Wood v. Derwinski, 1 Vet. App. 190, 193   (1991). Rather, the Veteran must cooperate in obtaining the evidence necessary to adjudicate the Veteran's claim, including attending VA exams. See, e.g., 38 C.F.R. §§ 3.159  (c) (requiring claimant to "cooperate fully with VA's efforts" to obtain both VA and non-VA medical records) and 3.655(b) (setting forth potential consequences when a veteran fails to appear for a scheduled examination). The Veteran should be aware, that a failure to appear at a scheduled examination without good cause could result in the denial of his claim or in a determination based on the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records relating to the Veteran's right knee disability. 

2.  Contact the Veteran to identify any outstanding private treatment records relating to his right knee disability.  Thereafter, make proper efforts to obtain and associate those records the claims file, to include requesting that the Veteran sign any necessary releases.  
3.  After undertaking the development listed above to the extent possible, schedule the Veteran for an appropriate VA examination to ascertain the current severity of his right knee disability.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim. The consequence for failure to report for a VA examination without good cause for an original claim may negatively affect the outcome of his claim including the denial of the claim. 38 C.F.R. §§ 3.158 , 3.655(2017).

Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

In assessing the severity of the right knee disability, the examiner should test for pain on both active and passive motion and in weight-bearing and non-weight bearing.  The examination should also include the left knee disability for comparison purposes.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare ups) and, to the extent possible provide an assessment of the functional impairment on repeated use or during flare ups.  

If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups,

The examiner must specifically determine whether the Veteran has recurrent subluxation or lateral instability, and characterize any such impairment as slight, moderate, or severe.  

4.  Ensure completion of the foregoing and any other development deemed necessary, then adjudicate the issue on appeal.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

